t c summary opinion united_states tax_court lisa j tomlinson petitioner v commissioner of internal revenue respondent docket nos 16445-05s 6086-06s filed date lisa j tomlinson pro_se margaret burow for respondent ruwe judge these cases were heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued separate notices of deficiency for and respectively petitioner filed a separate petition for continued b the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’ sec_2002 and federal income taxes of dollar_figure and dollar_figure respectively and an addition_to_tax for failure_to_file timely a tax_return under sec_6651 of dollar_figure for after concessions by respondent the issues remaining for decision are whether petitioner is entitled to deduct medical_expenses of dollar_figure claimed on her schedule a itemized_deductions for whether petitioner is entitled to deduct business_expenses of dollar_figure and dollar_figure claimed on her schedules c profit or loss from business for and respectively and whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file timely a return for continued each year due to the similarity of the issues the court granted respondent’s motion to consolidate for trial briefing and opinion on date respondent concedes that petitioner is entitled to deduct schedule a itemized_deductions of dollar_figure for home mortgage interest_paid during dollar_figure for charitable_contributions made in and dollar_figure for a casualty_loss for property in respondent also concedes that petitioner has substantiated dollar_figure of the dollar_figure in medical_expenses claimed on her return background some of the facts have been stipulated and are so found the stipulations of facts supplemental stipulation of facts and the attached exhibits are incorporated by this reference when the petitions were filed petitioner resided in oakland california for approximately the first months of petitioner was employed full time with versata inc as the vice president of human resources petitioner subsequently received disability_income as a result of a health condition that prevented her from working on date petitioner untimely filed a income_tax return on which she reported income from wages salaries tips etc of dollar_figure interest_income of dollar_figure a taxable refund of state and local income_tax of dollar_figure and a schedule c business loss of dollar_figure on date respondent issued to petitioner a notice_of_deficiency for on date petitioner untimely filed a income_tax return on which she reported income from wages salaries tips etc of dollar_figure interest_income of dollar_figure dividends of the forms w-2 wage and tax statement attached to petitioner’ sec_2002 return show that she received dollar_figure from versata inc and dollar_figure from cna group life assurance co the form_w-2 attached to petitioner’s return shows that she received dollar_figure from cna group life assurance co dollar_figure and a schedule c business loss of dollar_figure on date respondent issued to petitioner a notice_of_deficiency for schedule a medical_expenses discussion expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer her spouse or a dependent shall be allowed as a deduction to the extent that such expenses exceed percent of adjusted_gross_income sec_213 the term medical_care includes amounts paid for insurance covering medical_care sec_213 on her return petitioner claimed itemized_deductions for medical_expenses petitioner failed to substantiate the dollar_figure in medical_expenses that remain in dispute in an attempt to substantiate the disputed medical_expenses petitioner produced evidence of payments made to national finance center the purpose of these payments is not clear copies of several of the canceled checks and cashier’s checks that document these payments contain writing that was scratched out petitioner testified that the scratched out writing was her social_security_number however the writing that was scratched out on the cashier’s checks visibly indicates the checks were made out for jon tomlinson who is petitioner’s brother jon tomlinson was not petitioner’s dependent for tax purposes respondent’s disallowance of the disputed remaining medical_expenses is sustained schedule c expenses deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed rule a 503_us_79 292_us_435 taxpayers are required to maintain sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the particular facts and circumstances of each case 480_us_23 carrying_on_a_trade_or_business requires a showing of more than an initial investigation of business potential 56_tc_895 glotov v commissioner tcmemo_2007_147 personal living or family_expenses are not deductible sec_262 similarly deductions for expenditures that are properly categorized as capital expenditures are not allowable sec_263 in order for petitioner to be entitled to deduct her claimed schedule c expenses she must satisfy the requirements of sec_162 additionally certain expenses warrant the heightened substantiation requirements of sec_274 and the regulations thereunder petitioner’s return for contains a schedule c for asil investments on which she reported zero gross_receipts and a net_loss of dollar_figure respondent disallowed all of the claimed deductions for expenses which were listed on petitioner’ sec_2002 schedule c as follows expenses amount car and truck expenses dollar_figure depreciation big_number insurance big_number legal and professional services big_number office expense big_number rent or lease of other business big_number property supplies big_number travel big_number meals and entertainment big_number wages big_number accounting big_number answering service club membership big_number delivery and freight gifts big_number internet service sec_168 membership fee sec_404 parking and tolls big_number photography big_number postage big_number professional development subscriptions and publication sec_702 telephone big_number total big_number petitioner claims that asil investments was a real_estate investment business that she began while she worked full time at versata inc petitioner testified that she took a number of courses and looked at a variety of properties in petitioner testified that she made some offers on properties however she provided no other evidence of these offers there is no evidence that petitioner ever completed a purchase of property petitioner received no income from asil investments in and abandoned the venture early in if any of the expenses_incurred by petitioner were in relation to a real_estate investment venture they appear to be in the nature of investigating the business potential of creating a real_estate investment business or preparing to start such a business in order to deduct expenses under sec_162 the expenses must relate to a functioning business at the time the expenses were incurred glotov v commissioner supra sec_195 provides except as otherwise provided in this section no deduction shall be allowed for start-up_expenditures sec_195 defines start-up_expenditure as any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred petitioner’s activities in with relation to asil investments were at best start-up activities and did not amount to an active trade_or_business accordingly we hold that sec_195 provides that the term start-up_expenditure does not include expenditures_for which a deduction would be allowable under sec_163 interest taxes or research and experimental expenses see 96_tc_903 explaining that the phrase research or experimental for purposes of sec_174 refers to scientific or technological research see also sec_1_174-2 income_tax regs none of the expenditures listed on petitioner’s schedules c were allowable under these sections respondent’s disallowance of petitioner’ sec_2002 schedule c deductions was proper petitioner’s return for contains a schedule c on which she reported zero gross_receipts and a net_loss of dollar_figure for temps to go the schedule c for temps to go is the only schedule c attached to the return petitioner testified that the expenses claimed on her schedule c for were actually expenses_incurred in another business called gotta get up productions petitioner claimed that she held a 100-percent interest in gotta get up productions in in the notice_of_deficiency respondent disallowed the following claimed deductions for expenses listed on petitioner’s schedule c we note that many of the claimed expenses were clearly personal as opposed to business_expenses these included travel_expenses paid for with petitioner’s versata inc credit card for a stay at the oakland marriott while her house was being restored after experiencing water damage caused by a leaky roof expenses associated with a tennis club membership expenses for the rental of other business property for a studio that her brother jon tomlinson leased in date travel_expenses for four rooms at the dayton marriott for petitioner’s family to attend an event featuring petitioner’s brother jon’s art and expenses for the entire cost of petitioner’s health life disability homeowner’s and automobile insurance many other claimed expenses were unsubstantiated petitioner also testified that she was unsure whether any of the expenses claimed on the schedule c relate to temps to go expenses amount other expense sec_1dollar_figure meals and entertainment big_number travel legal and professional services car and truck expenses total big_number other expenditures are enumerated on petitioner’s return as follows expenses amount club memberships dollar_figure copyright registration big_number dues and subscriptions framing membership fee sec_175 parking photography postage big_number professional development big_number storage fees subscriptions and publication sec_199 telephone big_number total big_number on brief respondent disputes the entire dollar_figure of claimed schedule c expenses for sec_6214 provides that this court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount determined by the commissioner in the notice_of_deficiency if the commissioner asserts a claim at or before the hearing or rehearing consistent with the general mandate of sec_6214 this court generally will exercise its jurisdiction over an increased deficiency only where the matter is properly pleaded see 81_tc_260 affd 738_f2d_67 2d cir see also 64_tc_989 because respondent failed to plead an increase in the disallowance of petitioner’s schedule c deductions for we consider the only amount of schedule c deductions in dispute to be dollar_figure petitioner testified that gotta get up productions is a greeting card stationery and gift item business petitioner described gotta get up productions as a family business involving the prospective sale of artwork created by her brother jon tomlinson petitioner testified that she took over gotta get up productions in march or april of and that in what i had to do was identify our product offerings develop prototypes select paper figure out which offerings were going to be introduced and how they were going to be introduced to the general_public petitioner added that gotta get up productions did not open its doors until petitioner did not earn any income from gotta get up productions in when asked at trial whether the expenses she incurred in were start-up expenses petitioner replied that they were the cost of starting a business yes gotta get up productions was not incorporated during and had no paid employees in petitioner testified that the people who assisted her received no wages because they hadn’t sold anything and didn’t have anything from which they could receive any money petitioner failed to provide evidence indicating that temps to go existed as an active trade_or_business in while petitioner may have intended to create a greeting card business petitioner’s evidence indicates that her activities during were related to an attempt to start a business thus for the same reasons that we upheld respondent’s disallowance of petitioner’s schedule c expenses for we sustain respondent’s disallowance of petitioner’s schedule c deductions as determined in the notice_of_deficiency sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return the addition equal sec_5 percent of the amount required to be shown on the return for each month or fraction thereof that the return is late not to exceed percent sec_6651 respondent bears the burden of production with respect to the addition_to_tax sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating it is appropriate to impose the addition_to_tax see higbee v commissioner supra once respondent meets his burden of production petitioner bears the burden of proving he is not as in many of petitioner’s claimed expenses in appear to be personal in nature many other claimed expenses lack the required substantiation liable for the addition_to_tax see id pincite petitioner’s income_tax return was due on date but was not filed until date we find that respondent has met his burden of production a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 a showing of reasonable_cause requires taxpayers to demonstrate they exercised ordinary business care and prudence but were nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs generally factors that constitute reasonable_cause include unavoidable postal delays death or serious illness of the taxpayer or a member of his immediate_family or reliance on the mistaken legal opinion of a competent tax adviser lawyer or accountant that it was not necessary to file a return mcmahan v commissioner supra pincite petitioner contends that she had reasonable_cause for filing late and that the late filing of her return is because of her responsibility to care for her brother after he was released from the hospital in date petitioner argues that it took more than months to secure reliable caregivers and that her primary focus was overseeing her brother’s caregiver needs and starting a new business venture we accept petitioner’s testimony that she became responsible for her brother after he was released from the hospital in however petitioner testified that she found the time to try to start a new greeting card venture and also found caregivers for her brother by date months before the extended due_date of the tax_return and more than months before it was actually fileddollar_figure we conclude that petitioner failed to demonstrate that her failure_to_file timely a return was because of reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs accordingly petitioner is liable for the addition_to_tax under sec_6651 for to reflect the foregoing decisions will be entered under rule we note that respondent did not determine a sec_6651 addition_to_tax with regard to petitioner’s late filing of her return
